Citation Nr: 1760136	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability (other than cervical strain), to include as secondary to service-connected cervical strain and residuals of separation of right shoulder, post operative.

2.  Entitlement to service connection for left shoulder disability, to include as secondary to service-connected residuals of separation of right shoulder, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983 and had subsequent service in the Texas Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for entitlement to service connection for a neck and left shoulder disability. Jurisdiction now resides with the Atlanta RO. 

In August 2015, the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing testimony is in the claims folder.  The Veteran was provided a VA notice letter of such, and requested to advise whether he desired a new hearing before a Veterans Law Judge.  In November 2017, the Veteran responded that he did not want another hearing.  The Board may proceed with a decision.  

As noted in the June 2017 Board remand, a February 2015 rating decision granted service connection for cervical strain, assigning a 10 percent rating effective August 18, 2006.  Since service connection was granted for a neck disability, this would usually render the Veteran's appeal as to that issue moot.  However, a January 2015 VA examiner opined that the Veteran's left arm pain represents radiculopathy from his cervical spine degenerative disc disease and spinal stenosis.  In an August 2006 statement, wherein the Veteran raised claims for neck and left shoulder disabilities, the Veteran described these to include pain in his left arm and shoulder.  Because a grant of service connection for degenerative disc disease and spondylosis of the cervical spine would also include grants of service connection for any associated neurological abnormalities (e.g. radiculopathy), the Board finds that the Veteran's claim for entitlement to service connection for disability of the neck, with associated arm pain, has not been granted in full, and remains on appeal.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's cervical spine disability with radiculopathy is related to an in-service injury or disease or proximately due to or aggravated by the service-connected right shoulder and cervical strain disabilities.

2.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's degenerative joint disease of the left acromioclavicular joint is related to an in-service injury or disease or proximately due to or aggravated by the service-connected right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability (other than cervical strain) and radiculopathy have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for degenerative joint disease of the left acromioclavicular joint have not been met. 38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, VA's duty to assist has been met.  Identified medical treatment records were requested and associated with the claims folder.  In addition, the Veteran was provided an adequate VA medical examination in July 2017 in accordance with the Board's June 2017 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Board notes that the VA medical examination reports do not contain specific opinions in terms of probability as to whether the Veteran's conditions were related to an in-service injury or disease.  The Veteran has consistently asserted that his claimed disabilities are related to his right shoulder disability.  However, in an August 2016 VA examination report, the Veteran reported that he injured his neck in 1981 during an in-service motor vehicle accident.  However, the Board finds that the Veteran is not credible concerning his reported in-service injury or disease.  The service medical treatment records are absent concerning any motor vehicle accident during his period of active service.  In fact, VA medical treatment records show that the Veteran had neck and left shoulder pain after a 1989 automobile accident.  In addition, medical treatment records dated in 2006 and 2007 show that the Veteran reported onset of his pain in the 2000s and did not relate any in-service injury at that time.  The Board finds that there is no established in-service injury or disease and a VA medical opinion as to whether the claimed conditions are related to an in-service injury or disease is not required.  38 C.F.R. § 3.159 (c) (4).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  

Direct incurrence service connection

Concerning service connection on a direct incurrence basis, the medical evidence of record shows currently diagnosed disabilities.  VA medical treatment records show assessments of cervical degenerative disc disease, radiculopathy, and degenerative joint disease of the left shoulder.  

Concerning an in-service injury or disease, the service medical treatment records are absent for any complaints or findings pertinent to the left shoulder or the neck/cervical spine.  In December 1982, the Veteran elected to not undergo a separation medical examination.  A February 1983 report of medical examination does not reflect any complaints related to the cervical spine.  His head, face, and neck were evaluated as normal.  

With respect to a causal relationship between the claimed left shoulder disability and active service, there is no competent medical evidence relating any claimed left shoulder disability to active service.  While the September 2010 VA examiner indicated in a report that the left shoulder condition existed since 1982, given the language in the report (including report that the right shoulder disability was related to an in-service injury documented in the service medical treatment records in 1982), and the Veteran's reported history of the left shoulder condition including no reference to 1982 or active service, the Board finds that the opinion is inconsistent with contemporaneous medical findings in service and lacks probative value.  Further, the Veteran has asserted that his left shoulder disability is due to his service-connected right shoulder disability.  He has not provided any statements relating his left shoulder disability to active service or provided statements concerning chronic symptoms.  

In addition, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The evidence does not reflect the presence of arthritis of the left shoulder within one year from separation from active service.  Service connection on a presumptive direct-incurrence basis is not warranted.

In light of the above, the Board finds that service connection on a direct-incurrence basis is not warranted for a left shoulder disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim on a direct-incurrence basis is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

With respect to the cervical spine disability, during an August 2016 VA medical examination, the Veteran reported that he injured his neck in 1981 during service and was in a neck collar for three months.  However, the Board does not find that the Veteran is credible as to an in-service injury to the cervical spine in 1981 and his statements are not probative as to a relationship between a current neck disability and active service.  In this respect, he has provided conflicting accounts as to the onset/origin of his cervical spine pain.  During a January 2015 VA examination, the Veteran stated that his cervical spine pain began in 2002.  A VA medical certificate dated in 1989 shows that the Veteran was involved in a motor vehicle accident in which he reported neck pain and left shoulder pain.  A May 2007 VA medical treatment record shows that the Veteran reported that pain in his neck began in 2006 when typing.  A June 2007 VA medical treatment record shows that the Veteran reported that he had neck pain for one year.  A June 2006 VA medical treatment shows that the Veteran underwent an x-ray of the left shoulder, which noted that the Veteran did not report any injuries.  A September 2010 examination report shows that the Veteran reported that his left shoulder condition existed since 2005 when he had cramps in his neck.  The Veteran has not alleged chronic symptoms since service and has not been shown to have the requisite medical knowledge or expertise to be considered competent to relate his current cervical spine disability to an in-service injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In addition, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The evidence does not reflect the presence of arthritis of the cervical spine within one year from separation from active service.  Service connection on a presumptive direct-incurrence basis is not warranted.

In light of the above, the Board finds that service connection on a direct-incurrence basis is also not warranted for a cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim on a direct-incurrence basis is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

Secondary service connection

Concerning service connection on a secondary basis, the Veteran believes that his right shoulder disability caused his left shoulder disability and that his service-connected cervical spine strain and right shoulder disabilities caused his cervical spine disability.  38 C.F.R. § 3.310.

The Veteran was provided an examination for the claimed disabilities in January 2015.  The examiner opined that the left shoulder condition was less likely than not proximately due to or the result of the Veteran's service-connected right shoulder disability.  As rationale, the examiner included a chronology of the Veteran's treatment, with a statement that "[b]ased on the information reviewed the left shoulder is unrelated to the rt shoulder."  Concerning the neck, the examiner provided a chronological list of the Veteran's treatment and complaints involving the neck, then stated an opinion that it was at least as likely as not that the Veteran's right shoulder "contributed to his neck 'pain'(strain, pain and loss of lordosis) however it is less likely to have caused DDD, DJD or cervical spinal stenosis."  As rationale, she stated that "there is insufficient pathophysiology to make such a connection at this time."  The examiner's opinions are entitled to little probative value given the lack of reasoning.  

A VA opinion was obtained in January 2016, in response to the Board's December 2015 remand.  The examiner stated that the Veteran's minimal degenerative joint disease and minimal spinal stenosis at C6-C7 level were age related; and that "conditions of the shoulder do not add stress to the neck."  The examiner did provide a thorough rationale for his opinion.  The VA opinion is inadequate.

A VA medical opinion was provided in August 2016.  With respect to the neck disability, the August 2016 opinion quoted the January 2016 opinion and stated that "the current inperson exam has not resulted in a change of opinion.  Regarding the left shoulder disability, the August 2016 opinion quoted the January 2016 opinion language.  The VA opinions are inadequate.

The Board assigns the most probative value to the August 2017 VA examiner's opinions.  The examiner reviewed the evidence of record and provided negative opinions with supporting rationale.  Concerning the left shoulder, the examiner opined that it was not at least as likely as not that the disability was caused by the service-connected right shoulder disability and that it was not at least as likely as not that the left shoulder disability was aggravated by the right shoulder disability.  As part of the rationale for each opinion, the examiner noted that upper extremity condition does not force the other upper extremity into painful or stressful situations.  It was noted that deficiency in one does not cause the other to harm itself and that the current x-rays had no abnormal findings and the past x-rays showed age-related changes.  Concerning the cervical spine disability, the examiner opined that it was not at least as likely as not that the disability was caused by the service-connected right shoulder disability and it was not at least as likely as not that the cervical spine disability was aggravated by the right shoulder disability.  In part, the examiner noted the evidence of record and that the current spine conditions were separate from the cervical strain and more likely due to age deterioration.  Concerning aggravation, the examiner remarked that the current condition was distinct and separate from the other cervical spine and right shoulder disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the Veteran has claimed service connection on a secondary basis, the questions as to whether the Veteran's service-connected right shoulder disability proximately caused or aggravated his claimed left shoulder disability, and whether his cervical strain and right shoulder disability caused his cervical spine disability, are complex medical questions.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to express such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board assigns greater probative value to the August 2017 VA examiner's opinions.  The August 2017 VA examiner has medical knowledge, reviewed and cited to the evidence of record, and provided negative opinions with supporting rationale. 

In light of the above, service connection on a secondary basis is denied.  A preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims are denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for cervical spine disability (other than cervical strain) with radiculopathy, to include as secondary to service-connected cervical strain and residuals of separation of right shoulder, post operative, is denied.

Entitlement to service connection for left shoulder disability, to include degenerative joint disease of the left acromioclavicular joint, to include as secondary to service-connected residuals of separation of right shoulder, post operative, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


